By the Court.

Nisbet, J.
delivering the opinion.
[1.] The single question here is, whether the bond is sufficient. The ca. sa. issued in favor of Grenville & Battey, and the bond is payable to Charles E. Grenville and William H. Battey. The assumption is, that this is not a bond payable to the plaintiffs in the process, and therefore void. The Statute makes it the privilege of a party arrested on a ca. sa. to avoid commitment by giving a bond to the plaintiff, with security for his appearance. It does not require it to be given, much less does it prescribe the form of the bond, or declare that a bond in any other form shall be void. In this last particular, the bond is in a different position from what the attachment bond occupies, which we have held must be in strict conformity with the Statute. The condition of this bond recites that the ca. sa. issued in favor of Charles E. Grenville and William H. Battey, and .the ca. sa. itself recites that Charles E. Grenville and William H. Battey, constitute the firm of Grenville & Battey. The obligees are therefore identified as the persons who compose the firm, which is the plaintiff in the process. The obligors, by their own recitals, we *282hold to be estopped from denying that their bond is made to the plaintiffs in the ca. sa.
Let the judgment be reversed.